 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 560 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mrs. McCarthy of New York (for herself, Ms. Bordallo, Mrs. Tauscher, Ms. Woolsey, Ms. Loretta Sanchez of California, Mrs. Kelly, Ms. Harris, Mrs. Biggert, Mrs. Jones of Ohio, Mrs. Capps, Ms. Ros-Lehtinen, Mrs. Lowey, Mrs. Johnson of Connecticut, Ms. DeLauro, Ms. Pryce of Ohio, Ms. Pelosi, Ms. Slaughter, Mrs. Maloney, Ms. Norton, Mrs. Blackburn, Ms. McCollum, Ms. Harman, Mrs. Davis of California, Ms. DeGette, Ms. Waters, Ms. Carson of Indiana, Mr. Wexler, and Ms. Millender-McDonald) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Girl Scouts of the United States of America should be commended, on its 92d anniversary, for providing quality age-appropriate experiences that prepare girls to become the leaders of tomorrow and for raising issues important to girls. 
 
Whereas the Girl Scouts of the United States of America (hereinafter referred to as the Girl Scouts) is an organization that is committed to helping girls of today become leaders of tomorrow and that delivers quality experiences for girls locally, nationally, and internationally (through USA Girl Scouts Overseas); 
Whereas the Girl Scouts is celebrating its 92d anniversary on March 12, 2004; 
Whereas the Girl Scout program is girl-driven, reflecting the ever-changing needs and interests of participating girls, and provides girls with a wide variety of opportunities; 
Whereas the program encourages increased skill-building and responsibility, and also promotes the development of strong leadership and decision-making skills, through program activities that are age-appropriate and based on the Girl Scout Promise and Law; 
Whereas at all levels of the Girl Scout program, girls participate in activities that build self-confidence, responsibility, integrity, creative decision-making skills, and teamwork, helping them take steps toward becoming the leaders of tomorrow and developing real-world leadership abilities that will last them a lifetime; 
Whereas the Girl Scouts recognizes the importance of giving a voice to girls nationwide by rolling out initiatives such as a national safety dialogue based on concerns girls expressed in a Girl Scout Research Institute study and Studio 2b, an innovative, new, research-based program for older girls; and 
Whereas in a recent report entitled Feeling Safe: What Girls Say, a significant number of girls expressed concerns about not feeling physically and emotionally safe; Now, therefore, be it 
 
that it is the sense of the House of Representatives that the Girl Scouts of the United States of America shall be— 
(1)commended for its efforts to launch a national dialogue on the issue of girls' safety; 
(2)recognized for its leadership and expertise in knowing the needs of girls through the work of the Girl Scout Research Institute; and 
(3)be commended for continuing to actively promote issues important to girls. 
 
